DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 13-14, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al. (hereinafter Serrano)(US 2018/0367261) in view of He et al. (hereinafter He)(US 10721592).
	Regarding claim 1, Serrano teaches a method of operating a first terminal for vehicle-to-everything (V2X) communication in a wireless communication system, the method comprising(abstract): receiving, from a second terminal, a first message comprising location information of the second terminal; receiving, from the second terminal, a second message 
transmitting a hybrid automatic repeat request (HARQ) feedback  for the second message(P[0092], HARQ for reliable V2X)  based on a distance between the first terminal and the second terminal, determined by the first terminal, being equal to or smaller than a specific value, wherein the distance is calculated based on the location information of the second terminal and location information of the first terminal.
Serrano did not teach specifically receiving, from a second terminal, location information of the second terminal and (ii) a threshold range value; alculated by the first terminal being equal to or smaller than the threshold rangwherein the threshold range value is received from the second terminal in a scheduling assignment (SA). However, He teaches in an analogous art receiving, from a second terminal, location information of the second terminal and (ii) a threshold range value; alculated by the first terminal being equal to or smaller than the threshold rangwherein the threshold range value is received from the second terminal in a scheduling assignment (SA)(col. 11, lines 10-35; threshold distance range, the geographic location information included in the detected V2X information; page 2, scheduling assignment enhancement; abstract, resource congestion problems  ). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method receiving, from a second terminal, location and (ii) a threshold range value; alculated by the first terminal being equal to or smaller than the threshold rang

Regarding claim 10, Serrano teaches the method of claim 1, the threshold range value received from the second terminal is configured based on the message(col. 11, lines 10-45).  
Regarding claim 11, Serrano teaches the method of claim 1, wherein the first terminal determines a type of information to be feedback based on the distance to the second terminal (P[0037], the negative acknowledgment and/or the channel quality indicator is only transmitted, if the distance is below a predetermined threshold. Thereby, the method may determine, whether it is appropriate to retransmit the data packet in the present application context).  
Regarding claim 12, Serrano teaches the method of claim 1, wherein the first terminal and the second terminal are terminals installed on vehicles(Fig. 6).  
Claims 13 and 14 are rejected for the same reason as set forth in claim 1.
Claims 19, 21 are rejected for the same reason as set forth in claims 10 and 21 respectively.

Claims 2-4, 6-7, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al. (hereinafter Serrano)(US 2018/0367261) in view of He et al. (hereinafter He)(US 10721592) and Muthaiah et al. (hereinafter Muthaiah)(US 2011/0080302).
claim 2 Serrano teaches the method, wherein the distance is determined based on at least one of (i) geographic distance (P[0037], NACK only if the distance is below a predetermined threshold). Serrano did not teach specifically (ii) a radio distance to the second terminal, and wherein the radio distance is determined based on reference signal received power (RSRP) or reference signal received quality (RSRQ) measured using a reference signal received from the second terminal. However, Muthaiah teaches in an analogous art (ii) a radio distance to the second terminal, and wherein the radio distance is determined based on reference signal received power (RSRP) or reference signal received quality (RSRQ) measured using a reference signal received from the second terminal(P[0036], signal strength with distance). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein a radio distance to the second terminal, and wherein the radio distance is determined based on reference signal received power (RSRP) or reference signal received quality (RSRQ) measured using a reference signal received from the second terminal in order to have improved decision making.
Regarding claim 3, Muthaiah teaches the method of claim 2, wherein the geographic distance is determined based on (P[0036], location coordiantes from the transmitting node).  
Regarding claim 4, Serrano teaches the method wherein based on the distance being larger than the specific value, the HARQ feedback is not transmitted to the second terminal(P[0037], NACK only if the distance is below a predetermined threshold).
Regarding claim 6, Serrano in view of Muthaiah teaches the method, wherein, based on the RSRP or the RSRQ being greater than a threshold, the first terminal determines that the (Serrano: P[0037], NACK only if the distance is below a predetermined threshold; Muthaiah:  P[0036], signal strength with distance). He teaches the first termina determines that the distance is equal to or smaller range value (col. 11, lines 10-35; threshold distance range, the geographic location information included in the detected V2X information). 
Regarding claim 7, Serrano in view of Muthaiah teaches the method, wherein, based on the RSRP or the RSRQ being equal to or smaller than a threshold, the HARQ feedback is not transmitted to the second terminal(Serrano: P[0037], NACK only if the distance is below a predetermined threshold; Muthaiah:  P[0036], signal strength with distance).
Claims 15-18 and 20 are rejected for the same reason as set forth in claims 2-3, 6, 4, 2 respectively.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al. (hereinafter Serrano)(US 2018/0367261) in view of He et al. (hereinafter He)(US 10721592)\ and Murray et al. (hereinafter Murray)(US 9830816).
20Regarding claim 8 Serrano in view of He teaches all the particulars of the claim except the method of claim 1, wherein the distance to the second terminal is determined based on a rate of temporal change in a RSRP or a RSRQ of a reference signal periodically received from the second terminal.  However, Murray teaches in an analogous art wherein the distance to the second terminal is determined based on a rate of temporal change in a RSRP or a RSRQ of a reference signal periodically received from the second terminal (col. 1, lines 55-67; signal strength values received from time to time). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the 
10Regarding claim 9, Serrano in view of  Murray teaches the method of claim 8, wherein, if the RSRP or the RSRQ of the reference signal periodically received from the second terminal is expected to decrease over time to a threshold or below after a specific point in time, no HARQ feedback is not transmitted to the second terminal after the specific point in time(Murray : col. 1. Lines 55-67; also col. 4, line from time-to-time periodically; Serrano: P[0092], HARQ for reliable V2X; P[0055], distance and velocity of the device and car leaves te street).  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but they are not persuasive.
Applicant argues that He says nothing about how the UE determines the "threshold distance range," much less that the UE receives the "threshold distance range" from another UE, and specifically in a scheduling assignment (SA), as described in claim 1.
Examiner respectfully disagrees. He further teaches in col. 27, lines 9-20 the following: 
In an optional embodiment, when at least one of the geographic location information of the second UE, the distance information between the first UE and the second UE, and the motion track information of the second UE, which are included in the user attribute information, is acquired, the acquiring module 72 includes: an acquiring unit. The acquiring unit is configured for acquiring at least one of the geographic location information of the second UE, the distance information between the first UE and the second UE and the motion track information of the second UE according to third V2X information received from the second UE.

Also He further teaches in col. 27, lines 62-67, “The fifth processing unit is configured for determining whether the distance between the first UE and the second UE is less than a second predetermined distance according to the distance information between the first UE and the second UE included in the user attribute information”. Therefore, attribute information provides the required predetermined distance infrmation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647